 

Midam Ventures, LLC.

 

ENGAGEMENT LETTER

 

September 15, 2016

 

VIA EMAIL/FAX/REGULAR MAIL

 

I am very pleased that you have selected Midam Ventures, LLC. (hereinafter
“Midam”) to act as Product Marketing, Public Relations & Investor Relations Firm
to PF Hospitality Group, Inc. Midam intends to bring greater market exposure and
awareness to the products produced and marketed by the PF Hospitality. With our
efforts we will expose the company products to retail opportunities that might
carry the product as well as creating additional awareness for the athletes that
sponsor the products as well as the highlights and benefits of the products
themselves through social media and other proprietary methodology incorporated
in our marketing plan with the intent of increasing positive public acceptance
for the products sold and distributed by PF Hospitality (the “Company”)
(hereinafter collectively referred to as the “Parties”), and I look forward to
working with you and your team to accomplish your goals. This Engagement Letter
(the “Agreement”) shall confirm the Company’s engagement of MIDAM for purposes
of providing business advisory services as set forth below in consideration for
the fees and compensation described hereinafter. This Agreement shall become
effective as of the date set forth above upon your execution and delivery of
this Agreement and the engagement fee to MIDAM.

 

What we need to help you. Company agrees to provide MIDAM on a regular and
timely basis such information, historical financial data, projections,
proformas, business plans, due diligence documentation, and other information
(collectively the “Information”) in the possession of the Company or its agents
that MIDAM may reasonably request or require to perform the services set forth
herein. The information provided by the Company to MIDAM shall be true,
complete, accurate, and current in all respects and shall not set forth any
untrue statements nor omit any fact required or necessary to make the
Information provided not misleading. The Company shall be deemed to make a
continuing representation of the accuracy and completeness of any and all
Information that it supplies to MIDAM and the Company acknowledges that it
intends for MIDAM to rely on this representation and the continued accuracy and
completeness of the Information without independent verification in the
performance of the Services hereunder. The Company authorizes MIDAM to use such
Information in connection with its performance of the Services. COMPANY shall,
promptly upon the request of MIDAM, cooperate with MIDAM’ reasonable requests
for Information and assistance.

 

[image_001.jpg] 

 



   

   

 

Confidential information. Midam recognizes and acknowledges that certain
information, including, but not limited to, information pertaining to the
financial condition of the Company, its systems, methods of doing business,
agreements with customers or suppliers, or other aspects of the business of the
Company or which are sufficiently secret to derive economic value from not being
disclosed (hereinafter “Confidential Information”) may be made available or
otherwise come into the possession of Midam by reason of this engagement with
the Company. Accordingly, Midam agrees that no agent, employee, or
representative will (either during or after the term of this Agreement) disclose
any Confidential Information to any person, firm, corporation, association, or
other entity for any reason or purpose whatsoever or make use to its or their
personal advantage or to the advantage of any third party, of any Confidential
Information, without the prior written consent of the Company. The parties
hereto agree that the provisions of this Section shall not apply with respect to
any information that Midam can document: (i) is or becomes (through no improper
action or inaction by Midam or any affiliate, agent, consultant or employee)
generally available to the public, or (ii) was in its possession or known by it
without any limitation on use or disclosure prior to the date hereof. Midam
shall, upon termination of this engagement, return to the Company, and shall
cause its agents, employees, and representatives to return to the Company, all
documents which reflect Confidential information (including copies thereof).
Notwithstanding anything heretofore stated in this paragraph, Midam’s
obligations under this Agreement shall not, after termination of Midam’s
engagement with the Company, apply to information which has become generally
available to the public without any action or omission of Midam (except that any
Confidential Information which is disclosed to any third party by an employee or
representative of the Company who is authorized to make such disclosure shall be
deemed to remain confidential and protectable under this provision).

 

Services. MIDAM will furnish to the Company business advisory and consulting
services for the purpose of creating market awareness of the Company, its
operations and its products (the “Services”). The Company acknowledges that the
success of the Services is largely dependent upon factors and circumstances
outside the control of MIDAM. The Company acknowledges that MIDAM has not made
any representations, warranties or guarantees that the Services to be provided
hereunder shall result in (a) the purchase of the Company’s securities by any
investors; (b) funds being made available to the Company from any lenders; (c)
any financing vehicles being made available to the Company; (d) any merger,
acquisition or disposition in connection with the business or assets of the
Company, or any financing transaction (whether registered with the U.S.
Securities and Exchange Commission or pursuant to an exemption from such
registration) involving the Company will take place; (e) the Company or its
successors becoming a “publicly traded” company inside or outside of the United
States; or (f) the achievement of any particular result with respect to the
Company’s business, stock price, trading volume, market capitalization or
otherwise.

 

[image_002.jpg] 

 

2

 

 

 

Consulting Fee. In addition to and not in mitigation of, or substitution for,
any additional fees enumerated in any Schedules attached hereto, the Company
shall pay to MIDAM a total of $150,000USD (one hundred fifty thousand dollars)
made in two payments as follows: Payment 1 will be $75,000 paid on or before
September 19, 2016, Payment 2 will be $75,000 paid by September 30, 2016. The
fee is due, payable immediately, and fully earned on the day of execution of
this Agreement. Please wire funds to

 

COMPANY NAME:

MIDAM VENTURES LLC

 

COMPANY ADDRESS:

1501 Venera Ave Suite 225
Coral Gables, FL 33146

 

COMPANY #:

786 266 9555

 

BANK NAME:

CITY NATIONAL BANK OF FLORIDA

 

ROUTING #:

066004367

 

ACCOUNT #:

5003698590

 

[image_002.jpg] 

 

3

 

 

Term and Termination. The term of this Agreement shall be for a period beginning
on September 19, 2016 and ending on October 31, 2016. The first two weeks will
be used as a ramp up period with the follow 4 weeks being dedicated to
marketing. Either Party may terminate this Agreement prior to the expiration of
the Term upon written notice to the non-terminating party upon: (a) the failure
of any party to cure a material default under this Agreement within five (5)
business days after receiving written notice of such default from the
terminating party; (b) the bankruptcy or liquidation of either party; (c) the
use by any party of any insolvency laws; (d) the performance of the Services
hereunder; and (e) the appointment of a receiver for all or a substantial
portion of either parties’ assets or business. If terminated, irrespective of
the reasons for such termination, MIDAM shall not be required to perform any
additional services beyond the termination date and all fees described in this
Agreement shall be deemed earned in full.

 

Relationship of the Parties. MIDAM is an independent contractor, responsible for
compensation of its agents, employees and representatives, as well as all
applicable withholding there from and any taxes thereon (including any
unemployment compensation) and all workers’ compensation insurance. Nothing
herein shall establish any partnership, joint venture, or other business
association between the parties.

 

Disputes. Any dispute, controversy or claim between the Company and MIDAM
arising out of or related to this Agreement or breach thereof, except those
faults described in the Remedies for Certain Faults section of this Agreement,
shall be settled by arbitration, which shall be conducted in accordance with the
rules of the American Arbitration Association then in effect and conducted in
the County of Miami-Dade in the State of Florida. Any award made by arbitrators
shall be binding and conclusive for all purposes thereof, may include injunctive
relief, as well as orders for specific performance and may be entered as a final
judgment in any court of competent jurisdiction. The cost and expenses of such
arbitration shall be borne in accordance with the determination of the
arbitrators and may include reasonable attorney’s fees. Each party hereby
further agrees that service of process may be made upon it by registered or
certified mail or personal service at the address provided herein.

 

 [image_002.jpg]

 

4

 

 

Indemnification by COMPANY to MIDAM. The Company shall indemnify and hold
harmless MIDAM and its directors, officers, employees, agents, attorneys and
assigns from and against any and all losses, claims, costs, damages, or
liabilities (including the fees and expenses of legal counsel) to which any of
them may become subject in connection with the investigation, defense or
settlement of any actions or claims: (i) caused by the Company’s misstatement or
alleged misstatement of a material fact or omission or alleged omission of a
material fact required to make any statement not misleading; (ii) arising in any
manner out of or in connection with the rendering of Services by MIDAM
hereunder; or (iii) otherwise in connection with this Agreement. The Company
shall not be liable for any settlement of any action effected without its
written consent.

 

Indemnification by MIDAM to COMPANY. Midam shall indemnify and hold harmless
Company and its directors, officers, employees, agents, attorneys and assigns
from and against any and all losses, claims, costs, damages, or liabilities
(including the fees and expenses of legal counsel) to which any of them may
become subject in connection with the investigation, defense or settlement of
any actions or claims: (i) caused by Midam’s misstatement or alleged
misstatement of a material fact or omission or alleged omission of a material
fact required to make any statement not misleading; (ii) arising in any manner
out of or in connection with the rendering of Services by MIDAM hereunder; or
(iii) otherwise in connection with this Agreement. Midam shall not be liable for
any settlement of any action effected without its written consent.

 

Notices. All notices hereunder shall be in writing and shall be validly given,
made or served if in writing and delivered in person or when received by
facsimile transmission, or five days after being sent first class certified or
registered mail, postage prepaid, or one day after being sent by a nationally
recognized overnight carrier to the party for whom intended at the address set
forth after each parties signatures.

 

Severability. If any clause or provision of the Agreement is illegal, invalid or
unenforceable under applicable present or future laws effective during the Term,
the remainder of this Agreement shall not be affected. In lieu of each clause or
provision of this Agreement, that is illegal, invalid or unenforceable, there
shall be added as a part of this Agreement a clause or provision as nearly
identical as may be possible, and as may be legal, valid, and enforceable. In
the event that any clause or provision of this Agreement is illegal, invalid, or
unenforceable as aforesaid and the effect of such illegality, invalidity, or
unenforceability is that either party no longer has the substantial benefit of
its bargain under this Agreement and a clause or provision as nearly identical
as may be possible cannot be added, then, in such event, such party may in its
discretion cancel and terminate this Agreement provided such party exercises
such right within a reasonable time after such occurrence.

 

This is our Agreement. The parties agree and acknowledge that they have jointly
participated in the negotiation and drafting of this Agreement and that this
Agreement has been fully reviewed and negotiated by the parties and their
respective counsel. In the event of an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumptions or burdens of proof shall arise favoring any
party by virtue of the authorship of any of the provisions of this Agreement.

 

[image_002.jpg] 

 

5

 

 

Governing Law. This Agreement shall be governed by and construed under the laws
of the State of Florida without regard to principals of conflicts of laws
provisions.

 

Venue. Venue for any dispute arising out of this Agreement shall be in a court
of competent jurisdiction in Miami-Dade County, Florida.

 

Interpretation. The Parties hereby acknowledge and agree that each has
participated in the negotiation and drafting of this Agreement and that the
principle of construing a document most strictly against its drafter shall not
apply with respect to the interpretation of this agreement.

 

Paragraph Headings. Headings in this Agreement are for reference purposes only
and shalt not be deemed to have any substantive effect.

 

Amendments; Waivers. This Agreement may not be modified, amended, supplemented,
canceled or discharged, except by written instrument executed by all parties. No
failure to exercise, and no delay in exercising, any right, power or privilege
under this Agreement shall operate as a waiver, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude the exercise of any
other right, power, or privilege. No waiver of any breach of any provision shall
be deemed to be a waiver of any preceding or succeeding breach of the same or
any other provision, nor shall any waiver be implied from any course of dealing
between the parties. To be effective, all waivers must be in writing, signed by
both parties. The rights and remedies of the parties under this Agreement are in
addition to all other rights and remedies, at law or equity, that they may have
against each other except as may be specifically limited herein.

 

This is our entire Agreement. This Agreement contains the entire understanding
of the parties in respect of its subject matter and supersedes all prior
agreements and understandings (oral and written) between or among the parties
with respect to such subject matter. The parties agree that prior drafts of this
Agreement shall not be deemed to provide any evidence as to the meaning of any
provision hereof or the intent of the parties with respect thereto.

 

[image_002.jpg] 

 

6

 

 

We May Execute this Agreement in Counterparts. This Agreement may be executed in
any number of counterparts, each of which shall be an original but all of which
together shall constitute one and the same instrument. A telecopy signature of
any party shall be considered to have the same binding legal effect as an
original signature.

 

Prevailing Party Rights. In the event that any dispute among the parties to this
Agreement should result in arbitration or litigation, the substantially
prevailing party in such dispute shall be entitled to recover from the losing
party all fees, costs and expenses of enforcing any right of such prevailing
party under or with respect to this Agreement, including without limitation,
such reasonable fees and expenses of attorneys and accountants, which shall
include, without limitation, all fees, costs and expenses of appeals and
collection.

 

Restrictions. Notwithstanding anything to the contrary, Midam shall not perform
any services that would cause it to be required to register as: (a) a
Broker-Dealer, as set forth in Section 15(a) and Section 3(a)(4)(A) of the
Securities Exchange Act of 1934 (the “Exchange Act”) or (b) an Investment
Adviser under the Investment Advisors Act of 1940 and the rules of the
Securities and Exchange Commission (“SEC”). Furthermore, Midam shall
specifically avoid violating other SEC rules and regulations including, without
limitation, Section 17 of the Securities Act of 1933 (the “Securities Act”),
Section 10(b) of the Exchange Act and Rule 10b-5 thereunder.

 

Further Restrictions Regarding Publications and Communications. In the event
that Midam publishes or circulates a newspaper, news magazine, business or
financial publication of general and regular circulation, notice, circular,
advertisement, article, letter, investment service or any other communication or
information or on its website in which the Company is included, such
publication, communication and website: (a) shall not contain information which
is false or materially misleading; (b) shall disclose any and all compensation
received or any interest in the securities which are the subject of advice or
comment; (c) shall not be timed to specific market activity or to events
affecting or having the ability to affect the securities industry and the
securities of the Company, (d) shall include all required disclosures pursuant
to Section 17 of the Securities Act, Section 10(b) of the Exchange Act and Rule
10b-5 thereunder, (e) shall disclose the compensation arrangement with the
Company and Midam and (f) shall include the following disclaimer, at a minimum:

 

“Nothing on this web site [publication] should be construed as investment
advice. This web site [publication] is not a solicitation to buy or sell and the
Information contained in the web site [publication] or in our other publications
does not purport to be a complete analysis of the companies mentioned. The
information and statistics shown have been obtained from sources Midam believes
reliable, including, but not limited to, the subject company’s reports. All
information contained herein should be evaluated by an independent financial
analyst. You should always investigate and fully understand all risks before
investing. Although Midam does not knowingly publish false information, it does
not guarantee the accuracy or completeness of any information represented on
this web site or in its publications. Information reported here is subject to
change at any time, and changes may not be posted immediately. Midam, and/or its
officers, directors or employees may, from time to time, have a position in the
securities represented on this web site [publication].”

 

[image_002.jpg] 

 

7

 

 

If the foregoing is in accordance with your understanding, kindly confirm your
acceptance and agreement by signing and returning the enclosed duplicate of this
Agreement that will thereupon constitute an agreement between us.

 

Yours Very Truly,

 

Accepted and approved this 15 day of September 2016.

 



By: /s/ Vaugham Dugan     Vaugham Dugan, CEO     PF Hospitality Group, Inc.    
    By: /s/ Adam Helmann     Adam Helmann     Partner     Midam Ventures, LLC.  
  PP: 786-266-9555  



 

[image_002.jpg] 

 

8

 

 

 

